United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2299
                                  ___________

All-Luminum Products, Inc.,          *
                                     *
                 Appellant,          * Appeal from the United States
                                     * District Court for the District
     v.                              * of Minnesota.
                                     *
Winthrop Resources Corporation,      *      [UNPUBLISHED]
                                     *
                 Appellee.           *
                                ___________

                            Submitted: February 13, 2002

                                 Filed: February 20, 2002
                                  ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       All-Luminum Products, Inc. (All-Luminum) leased computer equipment and
software from Winthrop Resources Corporation (Winthrop). The contract provided
for monthly payments over sixty months, beginning once all the equipment was
installed, and prorated interim rent between the date an item of equipment was
accepted and the date all equipment under the contract was installed. Installation
took place gradually over one year. After paying the interim rent Winthrop charged,
All-Luminum sued Winthrop, disputing the method of calculating interim rent and
claiming Winthrop overcharged All-Luminum. All-Luminum argues the monthly
payments include principal and 7.95% interest and that interim rent should repay
interest only. Winthrop argues the terms of the lease provide a flat monthly fee and
that interim rent is prorated based on the flat monthly fee. According to the contract,
Minnesota law controls. The district court,* sitting in diversity, granted summary
judgment to Winthrop, finding the contract was not ambiguous, rent was described
as a flat monthly fee, not principal and interest, and the interim rent was properly
calculated based on the flat monthly fee. The district court held that All-Luminum’s
argument that the lease repaid interest and principal required reliance on parole
evidence, which was inadmissible because the contract was unambiguous. The
district court also awarded Winthrop attorney’s fees. All-Luminum now appeals.
Having reviewed the record de novo and considered the facts and all reasonable
inferences that can be drawn from them in the light most favorable to All-Luminum,
we conclude the district court correctly decided that there are no genuine issues of
material fact. Carroll v. Pfeffer, 262 F.3d 847, 849 (8th Cir. 2001).

       Like the district court, we reject All-Luminum’s claim that the contract is
ambiguous. See Video Update, Inc. v. Videoland, Inc., 182 F.3d 659, 664 (8th Cir.
1999) (applying Minnesota law). The lease terms describe a flat monthly rental fee
and prorated interim rent based on the flat monthly fee. The lease does not describe
the rental fees in terms of principal and interest. We also reject All-Luminum’s claim
the lease is a finance lease under Minnesota Statutes § 336.2A-103(g) (1998). All-
Luminum did not present this claim to the district court and we will not consider it
for the first time on appeal. Callantine v. Staff Builders, Inc., 271 F.3d 1124, 1130
n.2 (8th Cir. 2001). Because an extended opinion would serve no useful purpose in
this diversity case, we affirm without further explanation. See 8th Cir. R. 47B.




      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-